DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

Procedural Summary
2.    This is responsive to the claims filed 9/25/20.
3.    Claims 1 - 14 are pending.
4.    The drawings filed on 9/25/20 has been noted.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
6.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
7.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
8.	Claims 1 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 34 of U.S. Patent No. US  8858318 and 
Claims 1 – 20 of U.S. Patent No. US. 9842466.
9.	Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims substantially disclose the pending limitations: 
claim 1 of the present application
claim 1 of Patent 8858318
1.  A gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: maintain a plurality of progressive awards, each progressive award having a current value, at a first point in time, cause a display device to display, for each of the plurality of progressive awards, the current value of said progressive award, and after a triggering of a progressive award bonus event to win at least one of the plurality of progressive awards and responsive to a 
 1.  A gaming system comprising: at least one display device; at least one input device; at least one processor; and at least one memory device which stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to operate with the at least one display device and the at least one input device to: (a) display an arrangement of a plurality of selectable values, (b) receive a selection from a player of one of the plurality of selectable values, (c) for each of a designated number of at least one 



claim 1 of the present application
claim 1 of Patent 9842466
1.  A gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause 
 1.A gaming system comprising: at least one processor; and at least one memory device which stores a plurality of instructions, which when executed by the at least one processor, cause the at least one processor to: maintain a plurality of progressive awards, each progressive award having a current value, and responsive to an occurrence of a progressive award triggering event: enable a play for a first one of the plurality of maintained progressive awards, determine whether to cause the first one of the maintained progressive awards to be provided, and responsive to a determination to not cause the first one of the plurality of maintained progressive awards to be provided: distribute at least a portion of the current value of the first one of the plurality of progressive awards to a plurality of the other maintained progressive awards, and thereafter, enable a play for another one of the plurality of maintained progressive awards.


s 2 - 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 34 of U.S. Patent No. US  8858318. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.
11.	Claims 2 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2 - 20 of U.S. Patent No. US  9842466. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions are directed to substantially similar subject matter.

Claim Rejections - 35 USC § 101
12.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


13.	Claims 1 - 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
14.	Step 1: 
Claims 1 – 5 and 10 - 14 are directed to a machine, which is one of the statutory categories of invention.
Claims 6 - 9 are directed to a process, which is one of the statutory categories of invention.
15.	Step 2A: 

17.	Claim 1 is exemplary: 
 	“A gaming system comprising: a processor; and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to: maintain a plurality of progressive awards, each progressive award having a current value, at a first point in time, cause a display device to display, for each of the plurality of progressive awards, the current value of said progressive award, and after a triggering of a progressive award bonus event to win at least one of the plurality of progressive awards and responsive to a progressive award distribution event occurring in association with any one of the plurality of progressive awards during the progressive award bonus event: distribute the current value of that progressive award to at least another one of any of the plurality of progressive awards, and at a second, subsequent point in time, cause the display device to display, for each of the plurality of progressive awards, the current value of said progressive award”.
18.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent Claims 6 and 10 include substantially the same abstract idea as claim 1. Dependent claims 2 – 5, 7 – 9 and 11 – 14 merely further define the abstract idea and are not significantly more than the abstract idea. 
19.	The claimed abstract idea is related to the abstract ideas of: providing/conducting a game (i.e. a game with a progressive awards distribution feature) by following rules or instructions.

At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
21.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such a gaming system comprising: a gaming system comprising: a processor; and a memory device and an acceptor (i.e. the acceptor described in dependent claims 5 and 14).
As a gaming system comprising: a gaming system comprising: a processor; and a memory device and an acceptor (i.e. the acceptor described in dependent claims 5 and 14)in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using a generic computer components. 
	The display steps (and the information being displayed to a human reader) merely constitute insignificant extra-solution activity to the abstract idea because they amount to necessary data gathering and outputting.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
22.	Step 2B: 

24.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming system comprising: a processor; and a memory device and an acceptor (i.e. the acceptor described in dependent claims 5 and 14).
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
25.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
26.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384) showing the conventionality of these additional elements ( FIG. 2 and paragraph 58; paragraph 58 teaches “This embodiment includes components well known in the art, specifically a processor 205, Ram 210 and ROM 215, a data storage device 220, a random number generator 225, a communication port 230, a hopper controller 235, a hopper 240, a video controller 245, a touch screen 250, a coin acceptor controller 255, a coin acceptor 260, a bill acceptor controller 265, a bill acceptor 270, a reel controller 275, reels 280a, 280b and 280c, an input device 285, an output device 290 and a sensor 295”).

28.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
29.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
30.	For these reasons, the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 103
31.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
32.	Claims 1 – 4 and 6 - 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seelig (US 20080188295) and in view of Tarantino (US 20070249419).
33.	Regarding claims 1 and 6, Seelig discloses a gaming system comprising (Abstract): 
a processor (paragraphs 53 and 56; The examiner is interpreting the claimed processor as the combination of the processor of Server 160 and the processor of controller 76); 
and a memory device which stores a plurality of instructions, which when executed by the processor, cause the processor to (paragraphs 53, 56 and 111; Server 160 can be a conventional network server that contains a memory 166, a controller or processor 164 and software that can operate on the processor): 
maintain a plurality of progressive awards (i.e. primary progressive jackpot 52 and secondary progressive jackpots 53-55), each progressive award 
at a first point in time (i.e. at a first point in time before the triggering event), cause a display device (i.e. display device 50) to display, for each of the plurality of progressive awards, the current value of said progressive award (paragraphs 35 and 97; FIG. 7), and 
after a triggering of a progressive award bonus event (i.e. an progressive award/jackpot event associated with the bonus symbol as described in abstract and paragraph 37 – 39, 42, 46 and 97) to win at least one of the plurality of progressive awards and responsive to a progressive award distribution event (i.e. a triggering event associated with progressive jackpot 52 as described in paragraphs 46 and 97) occurring in association with a first one of the plurality of progressive awards during a progressive award bonus event (i.e. a progressive award bonus event that include/provide a primary progressive jackpot and at least one secondary progressive jackpots as described in paragraphs 46 and 97) (abstract and paragraphs 37 – 39, 42, 46 and 97): 
distribute the current value of that progressive award to at least another one of the plurality of progressive awards (abstract; abstract teaches that that “at least a portion of the first progressive jackpot is deducted and added to the second progressive jackpot”, which means that the entirety (at least a portion of)/current value of 
at a second, subsequent point in time (i.e. a second subsequent point in time after the occurrence of the trigger event), cause the display device to display, for each of the plurality of progressive awards, the current value of said progressive award (paragraphs 35 and 97; FIG. 7).
Seelig fails to explicitly disclose the following limitations:
“responsive to a progressive award distribution event occurring in association with” any “one of the plurality of progressive awards during a progressive award bonus event”: 
“distribute at least a portion of the current value of that progressive award to at least another one of” any of “the plurality of progressive awards”, 
Tarantino teaches:
responsive to a progressive award distribution event (i.e. an event that is associated (for example, an event that trigger or begin) the progressive award distribution described in paragraph 66) occurring in association with any one of the plurality of progressive awards (i.e. any of the progressive pools (i.e. the two pair, three of a kind or full house progressive pool described in paragraph 63 – 64 and 66)) during a progressive award bonus event (i.e. the event associated with the bonus/progressive awards as described in abstract and abstract and paragraphs 63 – 64 and 66): 
distribute at least a portion of the current value of that award to at least another one of any of the plurality of awards (i.e. when a progressive award distribution event is needed/occurring for the full house progressive pool,  a portion of the "full house" progressive pool might be allocated to the "two pair" progressive pool as described in paragraph 66) (paragraphs 63 – 64 and 66; Paragraph 66 teaches that the progressive or other enhanced awards (i.e. any of the progressive pools (i.e. the two pair, three of a kind or full house progressive pool described in paragraph 63 – 64 and 66)) may be re - distributed over time).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Seelig in view of Tarantino to include the aforementioned method in order to prevent all the plurality of awards from becoming too uneven (as described by Tarantino, paragraph 66).
34.	Regarding claims 2, 7 and 11, Seelig also discloses the progressive award distribution event (i.e. a triggering event of expiration of a pre-determined time period) which means that the progressive award distribution event is independent of the progressive award awarding event).
35.	Regarding claims 3, 8 and 12, Seelig also discloses when executed by the processor responsive to the progressive award distribution event occurring in association with the first one of the plurality of progressive awards during the progressive award bonus event, the plurality of instructions cause the processor to distribute different valued portions (i.e. different valued portions via a randomly selected percentage of the primary progressive jackpot 52) of the current value of the first one of the plurality of progressive awards to different ones of the plurality of progressive awards (paragraphs 53, 56, 97 and 100).
36.	Regarding claim 4, 9 and 13, Seelig also discloses the progressive award distribution event randomly occurs in association with the first one of the plurality of progressive awards during the progressive award bonus event (paragraphs 97 and 98; the triggering event may be the expiration of the expiration of a random time period).
37.	Regarding claim 10, Seelig also discloses responsive to a progressive award distribution event occurring in association with a first one of the plurality of progressive 
Seelig fails to explicitly disclose the following limitations:
responsive to the progressive award distribution event occurring in association with the second, different one of the plurality of progressive awards during the progressive award bonus event, distribute the current value of the second, different one of the plurality of progressive awards to the first one of the plurality of progressive awards.
Tarantino teaches that responsive to award distribution event (i.e. a progressive award distribution event taught by Seelig) occurring in association with the second, different one of the plurality of awards (i.e. progressive awards) during a gaming event that include/provide awards (i.e. a gaming event that include/provide a two pair pool,  a three of a kind pool or a full house pool taught by Tarantino or the progressive award bonus event taught by Seelig) , distribute at least a portion of the current value of the second, different one of the plurality of awards (i.e. progressive awards) to the first one of the plurality of awards (i.e. progressive awards) (paragraphs 63 – 64 and 66).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Seelig in view of Tarantino to include the aforementioned 
	All the remaining limitations of this claim were discussed in the rejection for claim 1 above (see above for details).
38.	Claims 5 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Seelig (US 20080188295) and in view of Tarantino (US 20070249419) and in view of Walker (US 20080009336)
39.	Regarding claims 5 and 14, Seelig also discloses an acceptor (Paragraph 35; Means may also be provided for accepting wagers, such as a coin slot 21 or card reader 25).	
	The combination of Seelig and Tarantino teach the invention as substantially as disclosed, but fails to explicitly disclose the following limitations:
when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor, establish a credit balance based, at least in part, on a monetary value associated with the received physical item, and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance.
Walker teaches:
when executed by the processor, the plurality of instructions cause the processor to, responsive to a physical item being received via the acceptor (i.e. the coin or bill acceptor), establish a credit balance based, at least in part, on a monetary value associated with the received physical item (Paragraphs 48 and 49; The 
and responsive to a cashout input being received, cause an initiation of any payout associated with the credit balance (Paragraph 137; cashout credit balances by receiving currency or tickets).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Seelig and Tarantino in view of Walker to include the aforementioned method in order to achieve the predictable result of allowing the player to conveniently track gaming credits (i.e. by including a credit balance based cash in/cash out system).

Conclusion
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 10 am - 2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER S VASAT can be reached on (571) 270-7625. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        


/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715